DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Strickland on 2/15/2022.
The application has been amended as follows: 
Claim 13, Line 2 “set forth in claim 3” has been changed to –set forth in claim 2--.
Claim 14, Line 2 “set forth in claim 4” has been changed to –set forth in claim 12--.
Allowable Subject Matter
Claims 2 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach when detecting a second peak of the focus evaluation value under the second scan control, starts the first scan control in a range including a position which corresponds to the second peak of the focus evaluation value, and when detecting a first peak of the focus evaluation value under the first scan control, moves the focus adjustment lens to a position which corresponds to the first peak of the focus evaluation without performing the second scan control after performing the first scan control when taken in combination with all the limitations of the independent claim.  Furthermore, the prior art does not teach moving the focus adjustment lens at a speed equal to or lower than the first speed in a range including a position corresponding to a peak of evaluation value under the scan control and (ii) moves the focus adjustment lens to a position corresponding to a peak of the focus evaluation value detected under the other scan control, and when the speed of the focus adjustment lens under the scan control is equal to or lower than the first speed when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 31, 2022